Title: Draft of a Resolution for the Society for Establishing Useful Manufactures, [5 July 1792]
From: Hamilton, Alexander,Society for Establishing Useful Manufactures
To: 



[Newark, New Jersey, July 5, 1792]

That a Committee of three be appointed to receive proposals and conclude contracts for conveying the requisite water from the River to the seat of the Mills on the following plans severally
First to convey the Water across the Gully from  to by troughs or trunks [supported] by a wall
Secon[d] to convey the Water from the last mentioned point to the seat of the Mill so as to have at the Mill a head of  feet.
Thirdly to convey the Water from  to No. 14 in the Road by means of a dam across the Gully of sufficient height to deliver the Water at No. 14.
Fourthly to convey the Water from thence to the seat of the Mill with a head of  feet.
5th to convey the Water from  to No. 14 by means of a canal & a dam equal in height to the Bank of the canal at the point from which it issues into the Gully.
6 to convey the Water from thence to the Mill with a head of  feet.
